FILED
                                NOT FOR PUBLICATION                         SEP 26 2012

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



In re: MICHAEL CAREY and LEONE                      No. 11-60001
CAREY,
                                                    BAP No. 10-1017
                 Debtors,

                                                    MEMORANDUM *
MICHAEL CAREY and LEONE CAREY,

                 Appellants,

  v.

UNITED STATES OF AMERICA,

                 Appellee.



                            Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Dunn, Hollowell, and Montali, Bankruptcy Judges, Presiding

                               Submitted September 19, 2012 **

Before:         LEAVY, HAWKINS, and HURWITZ, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Michael and Leone Carey appeal pro se from the Bankruptcy Appellate

Panel’s order affirming the bankruptcy court’s order dismissing the Careys’

adversary proceeding for lack of subject matter jurisdiction. We have jurisdiction

under 28 U.S.C. § 158(d). We review de novo a dismissal for lack of subject

matter jurisdiction. Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003). We

affirm.

      The bankruptcy court properly dismissed the Careys’ adversary proceeding

seeking to enjoin the government from collecting federal tax liabilities because,

under the Anti Injunction Act, the court lacked jurisdiction over the proceeding.

See 26 U.S.C. § 7421(a) (unless permitted by statute, “no suit for the purpose of

restraining the assessment or collection of any tax shall be maintained in any court

by any person”); Sokolow v. United States, 169 F.3d 663, 665 (9th Cir. 1999) (an

action that does not fall within one of the limited exceptions to the Anti Injunction

Act “must be dismissed for lack of subject matter jurisdiction”); Maxfield v. U.S.

Postal Serv., 752 F.2d 433, 434 (9th Cir. 1984) (the Anti Injunction Act is “strictly

enforced”).

      The Careys’ contentions that the bankruptcy court discharged their tax

liability and that the bankruptcy court failed to protect its judgment from collateral




                                           2                                    11-60001
attack from the district court are unsupported by the record.

      AFFIRMED.




                                          3                     11-60001